IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                               Docket Nos. 39097/39111/39112

STATE OF IDAHO,                                 )     2012 Unpublished Opinion No. 512
                                                )
       Plaintiff-Respondent,                    )     Filed: June 12, 2012
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
STANLEY G. FISHER,                              )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Sixth Judicial District, State of Idaho,
       Bannock County. Hon. David C. Nye, District Judge.

       Orders revoking probation and requiring execution of concurrent unified
       sentences of five years with two years determinate and five years with three years
       determinate for two offenses of felony driving under the influence of alcohol; and
       imposition of a ten-year unified sentence with four years determinate for a third
       felony DUI conviction, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GRATTON, Chief Judge; LANSING, Judge;
                                and MELANSON, Judge

PER CURIAM
       These cases are consolidated on appeal. Stanley G. Fisher was convicted in Docket
No. 39111 of felony driving under the influence of alcohol, Idaho Code §§ 18-8004, 18-8005.
The district court imposed a unified five-year sentence with a two-year determinate term,
suspended the sentence, and placed Fisher on supervised probation for five years.
Approximately one year later, in Docket No. 39097, Fisher was again convicted of felony
driving under the influence, Idaho Code §§ 18-8004, 18-8005(5). The district court imposed a



                                               1
unified five-year sentence with a three-year determinate term and retained jurisdiction. After the
period of retained jurisdiction, the district court suspended the sentence and again placed Fisher
on supervised probation for five years. One month later, in Docket No. 39112, Fisher pleaded
guilty to a third charge of felony driving under the influence, Idaho Code §§ 18-8004, 18-
8005(7). Fisher admitted to violating his probation in Docket Nos. 39111 and 39097, and the
district court consequently revoked probation and ordered execution of the original sentences in
those cases and imposed a unified ten-year sentence with a four-year determinate term in Docket
No. 39112. All three sentences were ordered to run concurrently. Fisher appeals, contending
that the district court abused its discretion by ordering his underlying sentences executed without
reduction in Docket Nos. 39097 and 39111, and by imposing an excessive sentence in Docket
No. 39112.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of a sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation and ordering execution of
Fisher’s original sentences without modification in Docket Nos. 39097 and 39111, or in
imposing sentence in Docket No. 39112. Therefore, the orders revoking probation and directing
execution of Fisher’s previously suspended sentences in Docket Nos. 39111 and 39097, and the
judgment of conviction and sentence in Docket No. 39112 are affirmed.




                                                2